      Case 2:19-cv-00065 Document 103 Filed on 04/16/21 in TXSD Page 1 of 1
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                              April 16, 2021
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS                                    Nathan Ochsner, Clerk

                           CORPUS CHRISTI DIVISION

JOHN T. PATRICK,                                   §
                                                   §
          Plaintiff,                               §
VS.                                                §    CIVIL NO. 2:19-CV-65
                                                   §
JENNIFER HIRBST, et al,                            §
                                                   §
          Defendants.                              §
                                              ORDER

        The Court is in receipt of the Motion for Judgment on the Pleadings filed by
Defendants Francisco Olvera, Philip Sifuentes, Jennifer Herbst 1 and Ray Guevara,
Dkt. No. 74; Plaintiff’s Motion to Transfer, Dkt. No. 77; Plaintiff’s Motion for
Preliminary Injunction, Dkt. No. 80; the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 82; and Plaintiff’s objections to the M&R, Dkt.
No. 85.
        After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 82, in substance.2 The Court DENIES the following
motions:
●       Motion for Judgment on the Pleadings filed by Defendants Francisco Olvera,
        Philip Sifuentes, Jennifer Herbst and Ray Guevara , Dkt. No. 74;
●       Plaintiff’s Motion to Transfer, Dkt. No. 77; and
●       Plaintiff’s Motion for Preliminary Injunction, Dkt. No. 80.

        SIGNED this 16th day of April 2021.


                                                    ___________________________________
                                                    Hilda Tagle
                                                    Senior United States District Judge

1 Plaintiff listed “Jennifer Hirbst” as a defendant in this case. Plaintiff has clarified that this
defendant’s last name is “Herbst.” Dkt. No. 15.
2 The Court alters and adopts the following statement (with the correction in bold type):

        ●        “According to Plaintiff, every time he has filed a complaint or grievance against Capt.
                 Herbst or anybody on her team, a disciplinary action is brought against Plaintiff
                 within days.” Dkt. No. 82 at 5.


1/1
